 1                                                                  The Honorable Ricardo S. Martinez
 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE
 9
      THE COMPHY CO.,
10                                                            No. 2:18-cv-01460-RSM
                                  Plaintiff,
11                                                            SECOND STIPULATED MOTION
               v.                                             AND ORDER TO EXTEND
12                                                            DEFENDANT’S DEADLINE TO
      AMAZON.COM, INC.,                                       RESPOND TO PLAINTIFF’S MOTION
13                                                            FOR RECONSIDERATION
                                  Defendant.
14

15

16

17                                             STIPULATION
               All parties, by and through their respective counsel of record, stipulate and move the
18
      Court as follows:
19
               1.     On March 12, 2019, the Court entered an Order Denying Plaintiff’s Motion for a
20
      Preliminary Injunction and Granting in Part Defendant’s Motion to File Under Seal (Dkt.
21
      #105).
22
               2.     On March 26, 2019, Plaintiff The Comphy Co. (“Comphy”) timely moved to
23
      extend its deadline to file a motion for reconsideration of that Order on the ground that the
24
      parties had begun communicating about potential resolution of their dispute (Dkt. #107).
25
      Defendant Amazon.com, Inc. (“Amazon”) did not oppose Comphy’s motion. On March 27,
26

27
     STIPULATED MOTION & ORDER TO EXTEND DEF.’S DEADLINE TO
     RESPOND TO PLF.’S MOT. FOR RECONSIDERATION                                   Davis Wright Tremaine LLP
                                                                                           L AW O F FI CE S
     (No. 2:18-cv-01460-RSM) - 1                                                     920 Fifth Avenue, Suite 3300
                                                                                       Seattle, WA 98104-1610
                                                                                206.622.3150 main · 206.757.7700 fax
 1    2019, the Court granted Comphy’s motion and extended the deadline by which Comphy could

 2    file a motion for reconsideration until April 5, 2019 (Dkt. #109).

 3           3.      On April 5, 2019, Comphy filed its motion for reconsideration (Dkt. #110).

 4           4.      On April 8, 2019, the Court entered a Minute Order directing Amazon to file a

 5    response to Comphy’s motion for reconsideration by no later than April 22, 2019 (Dkt. #111).

 6           5.      On April 19, 2019, the parties filed a Stipulated Motion to Extend Defendant’

 7    Deadline to Respond to Plaintiff’s Motion for Reconsideration by two-weeks (Dkt. #112).

 8           6.      On April 22, 2019, the Court entered an Order extending Amazon’s response

 9    deadline by two weeks, from April 22, 2019 to May 6, 2019 (Dkt. #113).

10           7.      The parties have continued to exchange communications about potential

11    resolution of their dispute. If the parties are able to reach a resolution, it will eliminate the need

12    for Amazon to file a response to Comphy’s motion for reconsideration, and for the Court to

13    consider and decide the motion.

14           8.      The parties respectfully submit that an additional one-week extension of

15    Amazon’s deadline to respond to Comphy’s motion for reconsideration will best conserve the

16    parties’ and the Court’s limited resources. The parties do not seek this extension for purposes

17    of delay or for any other improper purpose; rather, they seek this extension solely to further

18    their progress toward a potential resolution of their dispute.

19           9.      Accordingly, the parties stipulate and jointly request that the Court extend

20    Amazon’s deadline to respond to Comphy’s motion for reconsideration, from April 22, 2019,

21    until May 6, 2019.

22           10.     Pursuant to LCR 10(g), a proposed order is included below.

23

24

25    ///

26    ///

27    ///
     STIPULATED MOTION & ORDER TO EXTEND DEF.’S DEADLINE TO
     RESPOND TO PLF.’S MOT. FOR RECONSIDERATION                                     Davis Wright Tremaine LLP
                                                                                             L AW O F FI CE S
     (No. 2:18-cv-01460-RSM) - 2                                                       920 Fifth Avenue, Suite 3300
                                                                                         Seattle, WA 98104-1610
                                                                                  206.622.3150 main · 206.757.7700 fax
 1    DATED this 3rd day of May, 2019.

 2
                                           DAVIS WRIGHT TREMAINE LLP
 3
                                           By /s/ Zana Z. Bugaighis
 4                                            Bonnie E. MacNaughton, WSBA #36110
                                              Zana Z. Bugaighis, WSBA #43614
 5                                            James Harlan Corning, WSBA #45177
                                              920 Fifth Avenue, Suite 3300
 6                                            Seattle, Washington 98104-1610
 7                                            Telephone: (206) 622-3150
                                              Fax: (206) 757-7700
 8                                            E-mail: bonniemacnaughton@dwt.com
                                                        zanabugaighis@dwt.com
 9                                                      jamescorning@dwt.com
10                                             Joseph C. Gratz (pro hac vice)
11                                             Vera Ranieri (pro hac vice)
                                               DURIE TANGRI LLP
12                                             217 Leidesdorff Street
                                               San Francisco, California 94111
13                                             Telephone: (415) 362-6666
                                               Fax: (415) 236-6300
14                                             E-mail:    jgratz@durietangri.com
15                                                        vranieri@durietangri.com

16                                             Attorneys for Defendant Amazon.com, Inc.

17
                                           – and –
18

19                                         GREER BURNS & CRAIN LTD
20                                         By /s/ Steven P. Fallon
                                              Steven P. Fallon (pro hac vice)
21                                            Allyson M. Martin (pro hac vice)
22                                            300 S. Wacker Drive, Suite 2500
                                              Chicago, Illinois 60606
23                                            Telephone: (312) 360-0080
                                              Fax: (312) 360-9315
24                                            E-mail: sfallon@gbc.law
                                                        amartin@gbc.law
25

26

27
     STIPULATED MOTION & ORDER TO EXTEND DEF.’S DEADLINE TO
     RESPOND TO PLF.’S MOT. FOR RECONSIDERATION                       Davis Wright Tremaine LLP
                                                                               L AW O F FI CE S
     (No. 2:18-cv-01460-RSM) - 3                                         920 Fifth Avenue, Suite 3300
                                                                           Seattle, WA 98104-1610
                                                                    206.622.3150 main · 206.757.7700 fax
                                            Mark J. Lee, WSBA #19339
 1                                          Haylee J. Hurst, WSBA #51406
 2                                          BROWNLIE WOLF & LEE, LLP
                                            230 E. Champion Street
 3                                          Bellingham, Washington 98225
                                            Telephone: (360) 676-0306
 4                                          Fax: (360) 676-8058
                                            E-mail: mark@bellinghamlegal.com
 5                                                   haylee@bellinghamlegal.com
 6                                          Attorneys for Plaintiff The Comphy Co.
 7

 8                                          * Signature authorized by email on May 3, 2019

 9

10

11                                          ORDER
12          IT IS SO ORDERED.
13          DATED THIS 6 day of May 2019.
14

15                                          A
                                            RICARDO S. MARTINEZ
16                                          CHIEF UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26

27
     STIPULATED MOTION & ORDER TO EXTEND DEF.’S DEADLINE TO
     RESPOND TO PLF.’S MOT. FOR RECONSIDERATION                        Davis Wright Tremaine LLP
                                                                                L AW O F FI CE S
     (No. 2:18-cv-01460-RSM) - 4                                          920 Fifth Avenue, Suite 3300
                                                                            Seattle, WA 98104-1610
                                                                     206.622.3150 main · 206.757.7700 fax
